Citation Nr: 1017810	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-26 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a nerve disability.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for Legionnaires' 
disease.

4.  Entitlement to service connection for memory loss, 
temporary, claimed as secondary to Legionnaires' disease.

5.  Entitlement to service connection for a chronic back 
disability, other than a cervical disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a chronic left 
shoulder disability.

8.  Entitlement to service connection for a chronic right 
shoulder disability.

9.  Entitlement to service connection for joint pains.

10.  Entitlement to service connection for a chronic right 
knee disability.

11.  Entitlement to service connection for a chronic left 
knee disability.

12.  Entitlement to service connection for an eye disability.

13.  Entitlement to service connection for a cervical 
disability.

14.  Entitlement to service connection for a chronic 
respiratory disability.

15.  Entitlement to service connection for a heart disability 
with angina.

16.  Entitlement to service connection for a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to February 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Based on a thorough review of the Veteran's claims file, the 
Board finds that additional development is warranted prior to 
deciding this appeal.  The development includes requesting 
the Veteran's records from the Social Security Administration 
(SSA) and obtaining pertinent medical records that are 
outstanding.  

In regard to SSA records, records on file dated in May 1990 
and July 1990 reflect communication between Social Security 
Disability Consultants and the Veteran's private physician, 
Don E. Keener, M.D., regarding a claim the Veteran was 
working on for Social Security Disability Benefits.  The 
three disabilities that Dr. Keener mentioned in his July 1990 
letter to Social Security Disability Consultants are all 
disabilities that the Veteran is claiming service connection 
for, i.e., uncontrolled hypertension, osteoarthritis, and 
chest pain.  Moreover, an inquiry by VA to the SSA in April 
2008 shows that the Veteran began receiving SSA disability 
benefits 1992.  

Despite notice that the Veteran applied for SSA disability 
benefits and was in fact awarded SSA disability benefits, no 
attempt has been made to obtain the SSA final determination 
or underlying medical records.  Thus, in light of the 
existence and relevance of such records to the Veteran's 
pending claims, it is incumbent on VA to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where 
VA has actual notice of the existence of records held by SSA 
which appear relevant to a pending claim, VA has a duty to 
assist by requesting those records from SSA).

As to outstanding medical records, VA has a duty to assist 
veterans in the development of their claims, including 
assisting them in the procurement of pertinent treatment 
records that have been identified.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159 (2009).  In this case, Dr. 
Keener stated in the July 1990 record referred to above that 
the Veteran has had hypertension since 1978, chronic 
arthritic pain since 1978, and complaints of chest pain since 
1982.  As there are no records on file prior to 1988, there 
appear to be missing treatment records.  Also, a December 
1994 record from Dr. O'Keefe states that the Veteran 
underwent a total knee replacement in April 1991 for post 
meniscectomy degenerative osteoarthritis.  The evidence on 
file is presently devoid of records regarding this identified 
treatment.  Accordingly, these records should be obtained.  
See 38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. 
§ 3.159.  Furthermore, any additional outstanding treatment 
records that pertain to the Veteran's pending claims that are 
identified, both VA and nonVA, and that are not of record 
should be obtained.  Id.

While the Board regrets that a remand of this matter will 
further delay a final decision in the claims on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain from SSA 
copies of any determinations regarding 
the Veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the appellant.  All 
attempts to obtain records should be 
documented in the claims folder.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  

2.  The RO/AMC should ask the Veteran to 
identify any relevant medical records, 
private or VA, regarding his claimed 
disabilities that have not already been 
obtained.  Following the procedures set 
forth in 38 C.F.R. § 3.159, the RO/AMC 
should obtain copies of pertinent records 
from all identified treatment sources, to 
include private treatment records related 
to hypertension, chronic arthritic pain 
and chest pain dating back to 1978, and 
records regarding a total knee 
replacement performed in April 1991.  All 
records obtained should be associated 
with the claims file.  If any identified 
records cannot be obtained, this fact 
should be documented in the claims files 
and the Veteran should be notified in 
writing.  

3.  After the development requested above 
has been completed, the RO/AMC should 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
it is deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that 
where the remand orders of the Board are 
not satisfied, the Board itself errs in 
failing to ensure compliance).

4.  Thereafter, the Veteran's claims 
should be readjudicated.  If such action 
does not favorably resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to the Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

